DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim of foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 05/07/2020 was reviewed and the listed references were noted.

Drawings
The 5 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-15 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.   

Claim 13 is directed to a "computer program product."  The specification issilent with respect to the definition of a "computer program product."  Applicant’s specification discloses “The computer program product may be stored on a computer-readable recording medium” (Page 5, lines 27 and 28).  The broadest reasonable interpretation of a claim drawn to a computer program product and a computer-readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010). See MPEP 2111.01. Signals are nothing but the physical characteristics of a form of energy, and assuch is nonstatutory natural phenomena. See, e.g., In re Nuitjen, 500 F. 3d 1346, 1357 (Fed. Cir. 2007)(slip. op. at 18)("A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' ... Thus, such a signal cannot be patentable subject matter.").  Accordingly, Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter et al. (US 6,235,038 - IDS).

Consider Claim 1 (and similarly system Claim 14, note that Hunter, Fig. 1:50 shows a computer system with a processor that is interpreted as the controller recited in Claim 14),  Hunter discloses “A method for transferring a registration of three dimensional image data of a surgical object” (Hunter, Fig. 1, Patient 30) “from a first to a second surgical navigation system” (Hunter, Column 7, lines 25-29, where the two navigation systems are disclosed), “wherein sa first tracker that is detectable by a first detector  of the first surgical navigation system is arranged in a fixed spatial relationship with the surgical object” (Hunter, Fig. 1, element 20  tracked by optical receiving array 40) “and a second tracker that is detectable by a second detector of the second surgical navigation system is arranged in a fixed spatial relationship with the surgical object” (Hunter Figs. 5, 4, and 1, the sensor coils 5:92 and the magnetic field generator bed 4:80 and the patient 1:30), “the method comprising:  10registering the three dimensional image data of the surgical object in a first coordinate system of the first surgical navigation system” (Hunter, Column 7, lines 25 and 26, the registration of the optical navigation system); determining a first position and orientation of the first tracker in the first coordinate system” (Hunter, Fig. 1, the tracking of element 20 by sensor 40) “and a second position and orientation of the second tracker in a second coordinate system of the second surgical navigation system” (Hunter, Figs. 5 and 4, the tracking of coils 92 by the magnetic field generator bed); “15determining a third position and orientation of the second coordinate system in the first coordinate system (Hunter, Column 7, lines 26-32, the disclosure of use of the translation matrix); “and registering the three dimensional image data of the surgical object in the second coordinate system on the basis of the determined first, second and third positions and orientations” (Hunter, Column 7, lines 33 and 34, the final disclosure of the registration results).  

Consider Claim 2, Hunter discloses “The method according to claim 1, wherein registering the three dimensional image data of the surgical object in the second coordinate system comprises determining a spatial relationship of the first tracker relative to the second tracker on the basis of the determined first, second and third positions and 25orientations” (Hunter, Column 7, lines 26-32, the disclosure of use of the translation matrix).

Consider Claim 3, Hunter discloses “The method according to claim 1, wherein the first tracker is based on an optical tracking principle and the second tracker is based on an electromagnetic tracking principle” (Fig. 1, optical element 20 and camera 40; and Fig. 5, coils 92 and Fig. 4, magnetic field generator bed 80).
Consider Claim 4, Hunter discloses “The method according to claim 1, wherein determining the third position and orientation comprises at least one of: determining a position and orientation of a third tracker that is detectable by the first detector of the first surgical navigation system, wherein the third tracker is 35arranged in a known position and orientation in the second coordinate system; and determining a position and orientation of a fourth tracker that is detectable by the second detector of the second surgical navigation system, wherein the fourth tracker is arranged in a known position and orientation in the first coordinate system” (Hunter, Figures 1 and 4, and Column 5, lines 42-48, the optical element 85 located on the magnetic bed 80).

Consider Claim 7, Hunter discloses “The method according to claim 1, wherein the surgical object comprises a patient or a surgical instrument” (Hunter, Fig. 1 Patient 30 and Medical instrument 60).

Consider Claim 9, Hunter discloses “The method according to claim 1, wherein determining the first position and orientation of the first tracker in the first coordinate system and determining the second position and orientation of the second tracker in the second coordinate 20system is performed at the same time or at different points in time while the first tracker and second tracker are stationary” (Hunter, Column 7, lines 25-34, wherein the electromagnetic navigation system is registered after the optical navigation system has been registered to the patient’s space).

Consider Claim 11, Hunter discloses “The method according to claim 1, wherein the surgical object comprises a patient or a surgical instrument” (Hunter, Column 6, lines 50-54).

Consider Claim 12, Hunter discloses “The method according to claim 1, wherein the first tracker and the second tracker are connectable in such a way that after the first tracker is arranged in a fixed spatial relationship with the surgical object, the second tracker is arranged sin a fixed spatial relationship with the surgical object by connecting the second tracker with the first tracker” (Hunter, Column 6, lines 50-54).

Claim 13 recites a computer program products with instructions corresponding to the steps of the method recited in Claim 1.  Therefore, the recited instructions of Claim 13 are mapped to the Hunter reference in the same manner as the corresponding steps in method Claim 1.  Additionally, Hunter discloses a computer and a memory for its system and method (Hunter, Fig. 1:50 and Column 3, lines 26-28).  

	Consider Claim 15, Hunter discloses “A surgical hybrid navigation system comprising: the controller according to claim 14; the first surgical navigation system; and the second surgical navigation system, 35wherein the controller is communicatively coupled with the first and second surgical navigation system” (Hunter, Column 7, lines 25-34, the two surgical navigation systems).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 6,235,038 - IDS) in view of Cho et al. (US 2010/0114374).

	Consider Claims 5 and 6, Hunter does not explicitly disclose “The method according to claim 1, wherein at least one of the first tracker and the second tracker comprises a planar flexible patch that is configured to be arranged on a skin surface of a patient” or “The method according to claim 5, wherein the planar flexible patch comprises one or more light sources and/or one or more features that are identifiable in the three dimensional image data and/or identifiable by the first detector.”  However, in an analogous field of endeavor, Cho discloses using planar patches and light sources for creation of a feature map (Cho, Paragraphs [0012] and [0013]).

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Hunter with Cho to take advantage of a planar patch on the skin of a patient and use of a light source to identify features in a three dimensional image.  One of ordinary skill in the art would be motivated to combine Hunter and Cho in order to create a more robust and efficient optical tracking system.  Therefore, it would have been obvious to combine Hunter and Cho to obtain the inventions of Claims 5 and 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 6,235,038 - IDS) in view of Avinash et al. (US 2006/0058604 - IDS).
Consider Claim 8, Hunter does not disclose “The method according to claim 1, further comprising at least one of removing and deactivating the first tracker once the three dimensional image data of 15the surgical object has been registered in the second coordinate system.”  However, in an analogous field of endeavor, Avinash discloses deactivation of its optical tracking system after the field of view in the spinal surgery is obscured (Avinash, Paragraphs [0064]).

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Hunter with Avinash to deactivate one of the trackers.  One of ordinary skill in the art would be motivated to combine Hunter with Avinash in order to conserve energy by deactivation of a tracker when one of the tracker is no longer useful or needed.  Therefore, it would have been obvious to combine Hunter and Avinash to obtain the invention of Claim 8.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (b) the above-rejection of claims under non-statutory double patenting is overcome. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIAMAK HARANDI/Primary Examiner, Art Unit 2662